DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Office Action is in response to the application filed March 4, 2020. Amended claims 1-14 are being examined on the merits herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Satoh (US 2015/0258298).
 	Regarding the intended use limitations (as recited in claim and dependent claims thereon), such limitations of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition, which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully Pitney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II). In the instant composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
Satoh teaches an apparatus for supplying hydrogen gas for a living organism, wherein the hydrogen concentration in the mixed gas is 0.1 vol% or higher and lower than 15 vol% ([0024]; claim 9). 
 	Satoh teaches the hydrogen gas composition is inhaled ([0038]-[0039]), meeting the limitations of claims 1-8 and 12-14.
 	Based on the foregoing reasons, the instant claims are anticipated by the instant art.



Claims 1-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kobayashi (US 2013/0108715).
 	Regarding the intended use limitations (as recited in claim and dependent claims thereon), such limitations of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the Pitney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473,378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II). In the instant composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
 	Kobayashi teaches gaseous inhalation pharmaceutical composition for alleviating ischemia-reperfusion injury consisting essentially of oxygen, hydrogen, nitrogen monoxide, and an inert gas (claim 6), thereby meeting the limitations of claims 1-6 and 12-14.
 	Kobayashi teaches wherein the gaseous pharmaceutical composition includes about 21% to about 98% oxygen, about 0.1% to about 4% hydrogen, about 40 ppm-about 80 ppm nitrogen monoxide, and an inert gas (claim 7), thereby meeting the limitations of claims 7.
 	Kobayashi teaches the period of administration can be from 5-60 minutes before ischemia reperfusion occurs until 30 minutes to 2 hours after reperfusion has occurred. [0024], thereby meeting the limitations of claims 9 and 10.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0108715) as applied to claims 1-7, 9, 10, and 12-14 in the 102(a)(1) rejection above.

Kobayashi is discussed above.
period of administration can be from 5-60 minutes before ischemia reperfusion occurs until 30 minutes to 2 hours after reperfusion has occurred [0024].
Kobayashi does not teach inhalation of the hydrogen gas performed over a week or longer as required by the limitations of claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the time frame over which the hydrogen gas is administered. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-14 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627